2:20-cr-20047-MMM-EIL # 27   Page 1 of 4                             E-FILED
                                           Tuesday, 14 July, 2020 11:48:43 AM
                                                Clerk, U.S. District Court, ILCD
2:20-cr-20047-MMM-EIL # 27   Page 2 of 4




                                 s/Custodian
2:20-cr-20047-MMM-EIL # 27   Page 3 of 4
2:20-cr-20047-MMM-EIL # 27   Page 4 of 4




                     s/Shamar Betts




                                           s/Eric I. Long
